DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vans et al (US 20120070040) in view of Iwase et al (US 20190073779).
Regarding claim 1, Vans discloses an image inspection device that determines a defect in an image of a surface to be inspected of a printed matter, based on a comparison between a captured image obtained by capturing the surface to be inspected and a master image (Fig. 1-2; ¶24 The reference image 210 may be in a format that is better suitable for the comparison operation of step 211, to be compared to the target image), 
the image inspection device comprising a hardware processor (Fig. 1 print system 100 having processor 102) that acquires the captured image and the master image (¶22 The printed image 206 may be captured in step 207 by the image capture assembly 109; ¶13-18 The image processor 102 may convert the raster image into a reference image), wherein 
the hardware processor: 
acquires region information about an image in a region having a predetermined area from the captured image and the master image (¶22 The image capture assembly 109 may capture the printed image 206 as a target image 208; ¶31-32 Multiple target images 208 may be compared with respective regions of the reference image 210 by multiple GPUs); 
(¶31-32 Then, the reference image 210 and target image 208 may be registered in step 303 to align the image to enable accurate error detection); 
executes at least an alignment process in relation to the region information as a process before the comparison by the specified alignment technique (¶31-32 Then, the reference image 210 and target image 208 may be registered in step 303 to align the image to enable accurate error detection); and 
compares the captured image and the master image, on which the process before the comparison has been performed (¶32 the target and reference images 208, 210 can be compared), and performs defect determination as to whether there is a defect in the captured image based on a comparison result (¶32 The decision function may analyse the defect map and may decide if one or more defects are present in the image in step 306).
Vans fails to specifically teach the hardware processor specifies a processing technique of image alignment from among a plurality of types of processing techniques for the region based on the region information.
Iwase teaches the hardware processor specifies a processing technique of image alignment from among a plurality of types of processing techniques for the region based on the region information (¶76 the third alignment unit 335 sets a plurality of areas for alignment in a part having a tomographic image internal feature between a reference image and a plurality of selected tomographic images, and alignments in the horizontal direction (x-axis) and in the depth direction (z-axis) are simultaneously performed on the retina in areas)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of the hardware processor specifies a processing technique of image alignment from among a plurality of types of processing techniques for the region based on the region information from Iwase into the device as disclosed by Vans. The motivation for doing this is to improve speed and accuracy of an alignment of images.

Regarding claim 2, the combination of Vans and Iwase discloses the image inspection device according to claim 1, wherein the hardware processor specifies whether a technique of an image process other than the alignment is to be executed and a technique of the image process in relation to the region information and, when the technique of the image process is to be executed, executes the alignment process and the image process as a process before the comparison (Vans ¶31-32 Multiple target images 208 may be compared with respective regions of the reference image 210 by multiple GPUs; ¶32 In the second stage conversion step 302, the reference image 210 and target image 208 may be converted to have substantially the same color format at substantially the same resolution, as explained above). 

Regarding claim 3, the combination of Vans and Iwase discloses the image inspection device according to claim 2, wherein the hardware processor selects at least a technique of resolution conversion as a technique of the image process (Vans ¶32 In the second stage conversion step 302, the reference image 210 and target image 208 may be converted to have substantially the same color format at substantially the same resolution, as explained above.)

Regarding claim 4, the combination of Vans and Iwase discloses the image inspection device according to claim 3, wherein the hardware processor specifies the order of processes of the alignment and the resolution conversion as the process before the comparison (Vans ¶32 In the second stage conversion step 302, the reference image 210 and target image 208 may be converted to have substantially the same color format at substantially the same resolution, as explained above. Then, the reference image 210 and target image 208 may be registered in step 303 to align the image to enable accurate error detection.).

Regarding claim 5, the combination of Vans and Iwase discloses the image inspection device according to claim 1, wherein the hardware processor: extracts information on an image from one or both of the captured image and the master image in the region information (Vans ¶28 For example, the initial resolution of the target image 208, i.e. the captured image, may be approximately 200.times.80 DPI, whereas the resolution of the reference image 210 may be approximately 203.2.times.81.28 DPI; ¶30 Multiple target images 208 may be compared with respective regions of the reference image 210 by multiple GPUs); and selects a technique of the process before the comparison based on the information on the image (¶28-30 The resolution of the target image 208 may be adjusted so as to match the resolution of the reference image 210).

Regarding claim 20, the combination of Vans and Iwase discloses an image forming system comprising an image former that forms an image of a recording medium and the image inspection device according to claim 1 (Vans ¶14).

Regarding claim 22, the combination of Vans and Iwase disclose the image inspection device according to claim 1, wherein the image of the surface includes a plurality of regions, and the hardware processor acquires region information for each of the regions and specifies a processing technique from among a plurality of types of processing techniques for each of the regions (Iwase ¶76 the third alignment unit 335 sets a plurality of areas for alignment in a part having a tomographic image internal feature between a reference image and a plurality of selected tomographic images, and alignments in the horizontal direction (x-axis) and in the depth direction (z-axis) are simultaneously performed on the retina in areas)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the image of the surface includes a plurality of regions, and the hardware processor acquires region information for each of the regions and specifies a processing technique from among a plurality of types of processing techniques for each of the regions from Iwase into the device as disclosed by Vans. The motivation for doing this is to improve speed and accuracy of an alignment of images.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vans and Iwase as applied to claim 5 above, and further in view of Saeki (US 20110286659).
Regarding claim 6, the combination of Vans and Iwase discloses the image inspection device according to claim 5, but fails to teach wherein the hardware processor extracts edge information in the region when extracting the information on the image.
Saeki teaches wherein the hardware processor extracts edge information in the region when extracting the information on the image (¶69 The second characteristic amount extraction device 73b extracts, as a characteristic amount, edge intensities in two different directions for each pixel in the obtained multivalued image.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor extracts edge information in the region when extracting the information on the image from Saeki into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve comparison and processing of images.

Regarding claim 7, the combination of Vans, Iwase and Saeki disclose the image inspection device according to claim 6, wherein the hardware processor includes at least edge intensity information into the edge information (Saeki ¶69 The second characteristic amount extraction device 73b extracts, as a characteristic amount, edge intensities in two different directions for each pixel in the obtained multivalued image.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor includes at least edge intensity information into the edge information from Saeki into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve comparison and processing of images.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vans and Iwase as applied to claim 5 above, and further in view of Aniyama (US 20170171407).
Regarding claim 8, the combination of Vans and Iwase discloses the image inspection device according to claim 5, but fails to teach wherein the hardware processor extracts histogram information about the region when extracting the information on the image. 
Aniyama teaches wherein the hardware processor extracts histogram information about the region when extracting the information on the image (¶116 At Step S63, the character string extraction unit 100F10 creates, for the character image illustrated in FIG. 20, the histograms in which the number of classes represents the number of pixel positions in one line in the horizontal direction or the vertical direction, and the frequency represents the number of black pixels present in the line.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor extracts histogram information about the region when extracting the information on the image from Aniyama into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve character detection in documents. 

Regarding claim 9, the combination of Vans, Iwase and Aniyama discloses the image inspection device according to claim 8, wherein the histogram information includes at least a number of pixels having a specific pixel value (Aniyama ¶116 At Step S63, the character string extraction unit 100F10 creates, for the character image illustrated in FIG. 20, the histograms in which the number of classes represents the number of pixel positions in one line in the horizontal direction or the vertical direction, and the frequency represents the number of black pixels present in the line.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the histogram information includes at least a number of pixels having a specific pixel value from Aniyama into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve character detection in documents. 
 
Regarding claim 10, the combination of Vans and Iwase discloses the image inspection device according to claim 5, but fails to teach wherein the hardware processor extracts information about a high frequency component region of a frequency equal to or higher than a predetermined frequency in the region when extracting the information on the image. 
Aniyama teaches wherein the hardware processor extracts information about a high frequency component region of a frequency equal to or higher than a predetermined frequency in the region when extracting the information on the image (¶113-116 For each of the horizontal and vertical histograms created at Step S63, the character string extraction unit 100F10 stores positions of regions containing consecutive classes with frequencies at a certain level or higher and widths representing the numbers of classes of the regions (Step S64).). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor extracts information about a high frequency component region of a frequency equal to or higher than a predetermined frequency in the region when extracting the information on the image from Aniyama into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve character detection in documents. 

Regarding claim 11, the combination of Vans, Iwase and Aniyama discloses the image inspection device according to claim 10, wherein the information about the high frequency component region includes at least an area of a region of a frequency equal to or higher than a specific frequency (Aniyama ¶113-116 For each of the horizontal and vertical histograms created at Step S63, the character string extraction unit 100F10 stores positions of regions containing consecutive classes with frequencies at a certain level or higher and widths representing the numbers of classes of the regions (Step S64).). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the information about the high frequency component region includes at least an area of a region of a frequency equal to or higher than a specific frequency from Aniyama into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve character detection in documents. 

Regarding claim 12, the combination of Vans and Iwase discloses the image inspection device according to claim 5, but fails to teach wherein the hardware processor extracts image feature amount information from the region information when extracting the information on the image.
Aniyama teaches wherein the hardware processor extracts image feature amount information from the region information when extracting the information on the image (¶113-116 For each of the horizontal and vertical histograms created at Step S63, the character string extraction unit 100F10 stores positions of regions containing consecutive classes with frequencies at a certain level or higher and widths representing the numbers of classes of the regions (Step S64).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor extracts image feature amount information from the region information when extracting the information on the image from Aniyama into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve character detection in documents. 

Regarding claim 13, the combination of Vans, Iwase and Aniyama discloses the image inspection device according to claim 12, wherein the hardware processor uses at least one of an average value, a sum value, a variance, and a standard deviation of a feature amount in the region as the image feature amount information (Aniyama ¶116 At Step S63, the character string extraction unit 100F10 creates, for the character image illustrated in FIG. 20, the histograms in which the number of classes represents the number of pixel positions in one line in the horizontal direction or the vertical direction, and the frequency represents the number of black pixels present in the line. This operation obtains a horizontal histogram 11 and a vertical histogram 12. The character string extraction unit 100F10 extracts the regions containing consecutive classes with frequencies at the certain level or higher from each of the horizontal histogram 11 and the vertical histogram 12). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor uses at least one of an average value, a sum value, a variance, and a standard deviation of a feature amount in the region as the image feature amount information from Aniyama into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve character detection in documents. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vans, Iwase and Aniyama as applied to claim 12 above, and further in view of Medoff et al (US 20190180446).
Regarding claim 14, the combination of Vans and Aniyama discloses the image inspection device according to claim 12, but fails to teach wherein the hardware processor uses any one of scale invariant feature transform, Harris, Haar-like, and histograms of oriented gradients as the feature amount . 
Medoff teaches wherein the hardware processor uses any one of scale invariant feature transform, Harris, Haar-like, and histograms of oriented gradients as the feature amount (¶49 Here individual regions are analyzed to identify potential edge areas using features such as texture and histograms of oriented gradients.).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor uses any one of scale invariant feature transform, Harris, Haar-like, and histograms of oriented gradients as the feature amount from Medoff into the inspection device as disclosed by the combination of Vans, Iwase and Aniyama. The motivation for doing this is to improve object detection in images. 

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vans and Iwase as applied to claim 1 above, and further in view of Isobe et al (US 20180204374).
Regarding claim 15, Vans discloses the image inspection device according to claim 1, but fails to teach wherein the hardware processor: acquires raster image processor (RIP) information for each region from the master image when acquiring the region information; and selects a technique of the process before the comparison based on the RIP information.
Isobe teaches wherein the hardware processor: acquires raster image processor (RIP) information for each region from the master image when acquiring the region information (¶62 The information processing apparatus 10 generates raster image data of one page on the basis of read-out slice data of each page); and selects a technique of the process before the comparison based on the RIP information (¶91 For example, control data may be image data in which a cutting line 54, a glue application region 58, etc. are represented by figures or images, such as binary raster image data).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor: acquires raster image processor (RIP) information for each region from the master image when acquiring the region information; and selects a technique of the process before the comparison based on the RIP information from Isobe into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is improve image processing based on instructions from raster image data.

Regarding claim 16, the combination of Vans, Iwase and Isobe disclose the image inspection device according to claim 15, wherein the hardware processor uses RIP tag information when acquiring the RIP information (Isobe ¶62 The information processing apparatus 10 generates raster image data of one page on the basis of read-out slice data of each page).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor uses RIP tag information when acquiring the RIP information from Isobe into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is improve image processing based on instructions from raster image data.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vans and Iwase as applied to claim 1 above, and further in view of Furukawa (US 20190102643).
Regarding claim 17, Vans discloses the image inspection device according to claim 1, but fails to teach wherein the hardware processor: allows to acquire information about a region designated by an operator for the captured image and the master image; and selects a technique of the process before the comparison based on the information about the designated region. 
Furukawa teaches wherein the hardware processor: allows to acquire information about a region designated by an operator for the captured image and the master image (¶40 the reference region is identified based on user designation; ¶44-46 the acquisition unit 102 stores, as a reference image, an image of a portion of the target frame that corresponds to the reference region indicated by the information acquired in S3020; since there is no previously-stored reference image, the acquisition unit 102 determines that the reference image stored in S3030 does not match a previously-stored reference image. If the acquisition unit 102 determines that the reference image stored in S3030 does not match a previously-stored reference image (NO in S3100), the target frame is changed to a frame of a time point after the time point of the target frame, and the processing returns to S3030; The processing returns to S3030, and the acquisition unit 102 stores, as a new reference image, for example, an image 2402 which is an image of the portion of the captured image 2100 that corresponds to the reference region 2301); and 
selects a technique of the process before the comparison based on the information about the designated region (¶47 Whether reference images match is determined by, for example, calculating the mean squared error of pixel values).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor: allows to acquire information about a region designated by an operator for the captured image and the master image; and selects a technique of the process before the comparison based on the information about the designated region from Furukawa into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve the accuracy of identifying objects in images.

Regarding claim 18, the combination of Vans, Iwase and Furukawa disclose the image inspection device according to claim 17, wherein the hardware processor allows to designate a region of interest to be inspected intensively in the information about the region designated by the operator (Furukawa ¶40 the reference region is identified based on user designation; the user operates the image processing apparatus 100 while viewing an image captured by the image capturing apparatus 110 and designates the coordinates of a reference region in the captured image so that the reference region is identified), and uses information about the region of interest for selecting a technique (Furukawa ¶47 calculating the mean squared error of pixel values). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor allows to designate a region of interest to be inspected intensively in the information about the region designated by the operator, and uses information about the region of interest for selecting a technique from Furukawa into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve the accuracy of identifying objects in images.

Regarding claim 19, the combination of Vans, Iwase and Furukawa disclose the image inspection device according to claim 17, wherein the hardware processor allows to designate a target of processing time for inspection in the information about the region designated by the operator (Furukawa ¶55 Specifically, an image capturing period of capturing a foreground/background separation target image for detecting an object region is designated in response to a predetermined operation by the user so that the image processing apparatus 100 is set to the foreground/background separation mode), and uses information about the target processing time for selecting a technique (Furukawa ¶55 The image capturing period to be designated is, for example, a period during which the image capturing range of the image capturing apparatus 110 contains a predetermined object, such as a player (e.g., during a game in an arena).). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hardware processor allows to designate a target of processing time for inspection in the information about the region designated by the operator, and uses information about the target processing time for selecting a technique from Furukawa into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve the accuracy of identifying objects in images.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vans and Iwase as applied to claim 1 above, and further in view of Janzadeh et al (US 20170360531).
Regarding claim 21, the combination of Vans and Iwase discloses the image inspection device according to claim 1, but fails to teach wherein the plurality of types of processing techniques includes not performing alignment.
Janzadeh teaches wherein the plurality of types of processing techniques includes not performing alignment (¶34 At step 406, a determination is made of whether the comparison satisfies a predetermined alignment conditions; if the processing circuitry determines that the comparison does satisfy the predetermined alignment conditions, resulting in a "yes" at step 406, the maximum intercuspation articulation comparison process 400 end).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching wherein the plurality of types of processing techniques includes not performing alignment from Janzadeh into the inspection device as disclosed by the combination of Vans and Iwase. The motivation for doing this is to improve the alignment of images.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669